Citation Nr: 0124083	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  01-06 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for a post-operative right wrist injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel





INTRODUCTION

The veteran had active service from September 1974 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the Department 
of Veterans Affairs (VA) Boise, Idaho, Regional Office (RO).  
The decision denied service connection for a right wrist 
injury.  The veteran filed a notice of disagreement (NOD) and 
was furnished a statement of the case (SOC).  The veteran 
then filed a timely appeal and requested a hearing at the RO 
before a RO hearing officer.  In a supplemental statement of 
the case (SSOC) the hearing officer granted service 
connection for a right wrist injury rated as 10 percent 
disabling.  The veteran continued his appeal of the initial 
rating.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The post-operative right wrist injury is manifested by 
limitation of palmar flexion to 35 degrees, dorsiflexion to 
15 degrees and ulnar and radial deviation of 0 degrees, but 
there is no evidence of ankylosis.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 
percent for a post-operative right wrist injury are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71(a), Diagnostic Code 5215 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran suffered a gunshot wound to the right hand in 
January 1976.  In January 1984, the veteran fell on his wrist 
and sustained further injury.  The VA referred the veteran to 
Dr. Kloss in 1984 for treatment.  In August 1984, Dr. Kloss 
performed a right carpal tunnel release with median 
neurolysis, exploration of Guillian's canal with ulnar 
neurolysis, synovectomy of flexor tendons with excision of 
profundus remnant to middle finger, and debridement of 
nonunion of the right scaphoid with Russe bone graft and 
Herbert screw fixation.  The operative report indicates there 
were no complications.  The diagnoses were post-traumatic 
entrapment of right median and ulnar nerves at wrist, and 
nonunion of right scaphoid.  

Post-operative reports indicate the fracture was healing.  
The veteran continued to seek treatment for pain.  The 
veteran was examined in September 1988.  Examination notes 
indicate that his right wrist dorsiflexion was 60 degrees, 
palmar flexion was 65 degrees, radial deviation was 5 degrees 
and ulnar deviation was 10 degrees.  The report indicated 
that some of the veteran's previous sensation problems had 
resolved.  He had grasp strength sufficient to allow him to 
perform light custodial duties.

A VA examination was conducted in October 1998.  The report 
noted that the veteran had a tender medial aspect of the 
wrist.  Right wrist dorsiflexion was 50 degrees, palmar 
flexion was 70 degrees, radial deviation was 10 degrees and 
ulnar deviation was 20 degrees.  The x-rays indicated that 
his fracture had healed.  The veteran reported to his 
examiner that his wrist pain had been worsening in the past 
year.

The veteran testified at a hearing held in September 1999.  
The issues at that time were entitlement to an increased 
rating for a gunshot wound to the right hand, and whether the 
right wrist disorder should be service-connected.  He stated 
that he could not move the wrist.  

A second VA examination was conducted in October 1999.  The 
veteran's wrist motion had progressively decreased and become 
more painful.  The report indicated that the veteran had both 
palmar flexion and dorsiflexion of 10 degrees in his right 
wrist.

In January 2001, the veteran underwent surgery on his right 
wrist.  Dr. Clawson performed a right radial styloidectomy.  
After surgery, the veteran underwent several units of 
occupational therapy.

Another VA examination was conducted in May 2001.  The 
veteran reported that he had increased range of motion post-
operatively, but also had increased pain, particularly with 
palmar flexion or dorsiflexion of the wrist.  On examination, 
dorsiflexion was 70 degrees, palmar flexion was 35 degrees, 
and both radial and ulnar deviation were 0 degrees.  The 
wrist was tender without inflammation.  The examiner's 
impression was postop right wrist with increased range of 
motion from the operation but also increased pain.

II.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The law is 
applicable to the veteran's claim for entitlement to an 
initial disability rating higher than 10 percent for right 
wrist injury.

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, the SOC, the 
SSOC, and the letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the claim has been obtained.  The 
evidence includes the veteran's medical records, three VA 
examination reports, the veteran's statements and testimony 
at a hearing held at the RO before a hearing officer.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required for this issue.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a veteran who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. 

The veteran is contesting the disability evaluations that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged" evaluations of the disability based on the facts 
shown to exist during the separate periods of time. Id.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation, which is due to pain that is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See  38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5215 provides that a 10 percent rating is 
warranted for limitation of motion of dorsiflexion less than 
15 degrees or palmar flexion limited in line with forearm.  
The 10 percent rating applies to both major and minor 
limitations.  Diagnostic Code 5214 provides that a 20 percent 
rating is warranted for ankylosis (bony fixation with no 
motion possible) of the wrist in a favorable position in 20 
to 30 degrees dorsiflexion when that condition affects the 
minor extremity.  A 30 percent rating is warranted when the 
same condition affects the major extremity.

IV.  Analysis

The veteran's range of motion is limited to a dorsiflexion of 
15 degrees.  His palmar flexion is 35 degrees.  
Significantly, however, there is no ankylosis of the wrist 
evidenced in any of his exams.  On the contrary, the May 2001 
VA examination notes that the veteran's surgery resulted in 
an increased range of motion.  The 10 percent rating 
contemplates painful, as well as limited motion of the wrist.  
In the absence of ankylosis, a higher rating is not 
warranted.

The Board notes there was a degree of change in the range of 
motion of his right wrist since the veteran filed his claim.  
However, there is no evidence to indicate the veteran ever 
experienced ankylosis of his wrist.  Therefore, the Board 
finds that the evidence does not raise a question that a 
rating higher or lower than 10 percent is warranted for any 
period of time from the veteran's claim to the present time 
so as to warrant a staged rating due to a significant change 
in the level of disability.  The only exception to this is 
the period of time from January to March 2001 when the 
veteran was granted a 100 percent rating while recuperating 
from his surgery.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1 (2000).  The Board notes that in exceptional 
cases where evaluations provided by the rating schedule are 
found to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to service-connected 
disorder.  38 C.F.R. § 3.321(b) (2000).  However, the Board 
believes that the regular schedular standards applied in the 
current case adequately describe and provide for the 
veteran's symptoms and disability level.

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the veteran's recent surgery has resulted in an improvement 
in his condition.  With respect to whether there is evidence 
of marked interference with employment, the Board notes that 
the veteran is employed, and has not presented any objective 
medical opinion to support a conclusion that his service-
connected wrist disability significantly interferes with his 
employment.  He has not reported missing any significant 
amount of time at work due to having to take sick leave.  The 
Board also notes that his current compensable rating 
contemplates a degree of industrial impairment, and there is 
no reason to believe that the rating schedule does not 
adequately compensate the veteran for the impairment.  In 
summary, the Board does not find that the veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995) and Floyd v. Brown, 9 Vet. App. 94, 
96 (1996).


ORDER

An initial disability rating higher than 10 percent for right 
wrist injury is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals



 

